Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


III.  DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4, 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jason Panda US 20080140656 in view of Dintenfass et al. US 20170323384.

As to claim 1, Panda discloses a computing system, comprising:
a network interface configured to receive a request from a user device (fig. 4, item 409); and 
a processor configured to retrieve consumption data of a user associated with the user device and geographic location data (i.e. geographic location [0018]) of at least one of the user and the user device (fig. 4), 
the consumption data comprising behavior of the user captured over time ([0029]), and predict one or more value-generating opportunities for the user from among a pool of value-generating opportunities  ([0022]), where 
a propensity of the user (student attribute. [0029])  to respond to the value-generating opportunities based on the behavioral attributes included in the retrieved consumption data of the user ([0029]) and the geographical location data ([0018]), wherein 
the processor further controls the network interface to transmit the one or more predicted value-generating opportunities to the user device via a content channel between the server and the user device (fig. 2). 

Panda does not explicitly teach a predictive model.
Dintenfass teaches predictive model. (i.e. predictive model. [0111]).
Panda and Dintenfass are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “geographic location and Resource selection”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Panda by the teaching of Dintenfass to include predictive model with the motivation to more efficiently resource usage as taught by  Dintenfass ([0002]-[0004]).

As to claim 2, Panda as modified teaches a computing system of claim 1, wherein the one or more predicted value-generating opportunities comprise one or more employment positions listed on at least one of an employment-based website and an employment-based mobile application (Panda [0018] fig. 1). 

As to claim 3, Panda as modified teaches a 3. The computing system of claim 1, wherein the consumption data comprises one or more of spending usage behavior, mobile device usage behavior, and Internet usage behavior, which are retrieved by the processor via one or more application programming interfaces (APIs). (Panda [0018] fig. 4).  

. 

Claims 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jason Panda US 20080140656 in view of Dintenfass et al. US 20170323384 further in view of Rosen et al. U.S. 20060229896.
As to claim 5, Panda as modified teaches a computing system of claim 4, wherein the predictive algorithm comprises variables for responsibility, activity creation, value creation, and people involved (Dintenfass Fig. 1) .
Panda does not explicitly teach each of the variables comprises a respective weight. 
Rosen teaches each of the variables comprises a respective weight (i.e. weight of an attribute [0039]). 
Panda and Dintenfass are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “employment system”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Panda by the teaching of Dintenfass to each of the variables comprises a respective weight with the motivation to reduce  inefficiency, difficulty, inaccuracy as taught by Rosen ([0002]-[0007]).

As to claim 6, Panda as modified teaches a 6. The computing system of claim 1, wherein the processor is configured to iteratively modify the predictive model for the user based on additional consumption data of the user retrieved over time. (Dintenfass fig. 4 and “changes in spending habits” .[0071]).  

As to claim 7, Panda as modified teaches a computing system of claim 1, wherein the network interface is configured to transmit information about the one or more selected value-generating opportunities to the user device via at least one of a webpage, an email, a text message, a page of a mobile application on the user device, and a phone call. (Panda [0018] fig. 1).  

Claims 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jason Panda US 20080140656 in view of Dintenfass et al. US 20170323384 further in view of Hartlaub et al. U.S. 20160132934 .

The teachings of Panda as modified have been discussed above. Panda does not explicitly teach an optimal period of time to transmit the one or more selected value-generating opportunities based on time-based attributes within the consumption data. 
an optimal period of time to transmit the one or more selected value-generating opportunities based on time-based attributes within the consumption data. (i.e. optimal time delivery. [0034] [0035]-[0039]).

Panda and Hartlaub are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “delivery messages”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Panda by the teaching of Hartlaub to include an optimal period of time to transmit the one or more selected value-generating opportunities based on time-based attributes within the consumption data with the motivation to reduce inefficiencies created in traditional delivery systems as taught by Hartlaub ([0004]).

As to claims 9-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153